DETAILED ACTION
Formal Matters
Claims 1-17 are cancelled.  Claims 18-35 are new, pending and under examination.    
Information Disclosure Statements
The Information Disclosure Statement from 12/11/2020 is considered by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-26, 28, 30, and 33-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mibelle Group Biochemistry (Alpine Rose Active, http://asia.in-.  
An aqueous extract refers to an extract including water, but does not exclude ingredients other than water as an aqueous solution used for extractions can contain other suitable ingredients.  
Mibelle Group teaches an alpine rose leaf active that is an aqueous/water glycerol extract of alpine rose.  Mibelle Group teaches that alpine rose active is dissolved in an aqueous phase (aqueous solution) (Formulating with Alpine Rose Active section).  The active contains rhododendron ferrugineum extract, glycerin and water (INCI section).  Mibelle Group teaches that the active is used in photo-aging prevention, sun care products and protective skin care (Applications section).  These applications are toward the topical application of the product to skin.  Skin of humans contains melanocytes and the application of the product to skin will effectively reduce melanogenesis.  Alpine rose active helps reduce herpes occurrence and restores skin resilience (Claim ideas for alpine rose active).  Herpes causes inflammation and blistering of the skin.  Mibelle group provides that alpine rose active inhibits the carbonylation of cutaneous proteins, an irreversible, unrepairable and age-related oxidative process induced by ROS.   It is noted that Mibelle Group recognizes 1-3% as the recommended use level for the active.  
Mibelle Group does not contain other types of compositions besides aqueous solutions and does not teach applying it to areas of skin that have been affected by some type of hyperpigmentation (uneven tone or dark spots).  Mibelle Group does not provide the addition of a pH adjuster (acid or base).  
.  

Claim 35 in addition to claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mibelle Group Biochemistry (Alpine Rose Active, http://asia.in-cosmetics.com/__novadocuments/13869, April 2012, in applicant’s IDS); Majmudar US 2006/0216254 and Schaefer (Cosmetics and Toiletries, April 29, 2010, https://www.cosmeticsandtoiletries.com/cosmetic-ingredients/actives/news/21841662/alpine-rose-leaf-extract-for-environmental-protection-for-stem-cells).  
Mibelle and Majmudar teach the claims as discussed above.
Mibelle and Majmudar do not teach the concentration range of claim 27 or the stem cells of claim 35.

One of ordinary skill in the art at the time of instant filing would have included the alpine rose extract of Schaefer into methods motivated by Mibelle and Majmudar as the extracts of Schaefer are also suitable for body care products and have reparative effects on the skin and had a reasonable expectation of success in producing the instantly claimed method for treating hyperpigmented skin that also repairs damaged or aging skin.  The additive amount of Mibelle’s extract and Schaefer’s extract will be from 1.4% to 4% by weight as the motivation is to combine the two extracts since Mibelle’s motivates the treatment of hyperpigmented skin while Schaefer is more toward skin regeneration without providing for treating hyperpigmented skin.  

Claim 29 in addition to claim 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mibelle Group Biochemistry (Alpine Rose Active, http://asia.in-cosmetics.com/__novadocuments/13869, April 2012, in applicant’s IDS); Majmudar US 2006/0216254; Schaefer (Cosmetics and Toiletries, April 29, 2010, https://www.cosmeticsandtoiletries.com/cosmetic-ingredients/actives/news/21841662/alpine-rose-leaf-extract-for-environmental-protection-for-stem-cells) and Happi (Cosmetics Go Green, 5-29-2007,   https://www.happi.com/contents/view_features/2007-05-29/cosmetics-go-green/).
Mibelle, Majmudar and Schaefer teach the claims as discussed above.
Mibelle, Majmudar and Schaefer does not teach the limitation of claim 29. Namely, it does not provide for the exclusion of sodium benzoate (the preservative) and exclusion of lactic acid.  It is noted that the extract of Mibelle does not have lactic acid or sodium benzoate.  

One of ordinary skill in the art at the time of instant filing would have produced compositions with extracts of Alpine Rose, polysaccharide, lecithin and water as the lactic acid and sodium benzoate are seen as optional in skin care products when considering the teachings of the references.  Thus, through routine adjustment of the formulation and consideration of ingredients that are optional in skin care products, one of ordinary skill in the art would have produced the composition with a reasonable expectation of success and used it for the method motivated by Mibelle and Majmudar which utilizes skin care products with Alpine rose leaf extract.       

Claim 31 in addition to claims 18 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mibelle Group Biochemistry (Alpine Rose Active, http://asia.in-cosmetics.com/__novadocuments/13869, April 2012); Majmudar US 2006/0216254; and Creations from Eden, pH adjusters, https://www.creationsfromeden.com/categories/raw_ingredients/ph_adjusters, copyright 2011, in applicant’s IDS).  
Mibelle Group and Majmudar teach the claims as discussed above.
Mibelle Group and Majmudar do not teach a composition consisting of the agents of instant claim 31.  

One of ordinary skill in the art at the time of instant filing would have included a pH adjuster into the product of Mibelle Group and Majmudar to ensure the pH is appropriate for the skin by the teachings of Creations from Eden.  Both references are to skin care products/methods (see MPEP 2144.06).  The combined teachings of Mibelle and Creations would have produced a product consisting of the extract, glycerol, water and a pH adjuster.  

Claim 32 in addition to claims 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mibelle Group Biochemistry (Alpine Rose Active, http://asia.in-cosmetics.com/__novadocuments/13869, April 2012; in applicant’s IDS); Majmudar US 2006/0216254; and FutureDerm (What does Caprylic/Capric Triglyceride Do in Products?, November 15, 2012, https://www.futurederm.com/what-does-caprylic-acidcapric-triglyceride-do-in-products/, in applicant’s IDS).  
Mibelle and Majmudar teach the claims as discussed above.
Mibelle and Majmudar do not teach addition of only caprylic/capric triglyceride to the extract.
FutureDerm teaches that caprylic/capric triglyceride is an antimicrobial, antifungal and antiviral agent with low toxicity.  FutureDerm also provides that caprylic/capric triglyceride also helps to make formulations more spreadable and also acts as an emollient.  
One of ordinary skill in the art at the time of instant filing would have included caprylic/capric triglyceride with the extract taught by Mibelle and Majmudar in order to provide a suitable composition for application to the skin as caprylic/capric triglyceride is a suitable 
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, 20-27, and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 13, 14, 15, 16, 18, 19, 22 and 23 of US Patent 9814670. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims each present topically applying the composition to skin, use of pH adjusters (triethanolamine, strong base in ‘670) and the reduction of melanocyte pigmentation, reduction in inflammatory mediators and lightening of skin (reducing melanin production).  The alpine rose leaf extracts will contain materials from the alpine rose leaf. Thus, the claims of ‘670 obviate the instantly claimed invention. 
Claims 18-28, 30-31, and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US Patent 10272028. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims each present topically applying the composition to skin, use of pH adjusters and the reduction of melanocyte pigmentation and lightening of skin (reducing melanin production). The alpine rose leaf extracts will contain materials from the alpine rose leaf.  Thus, the claims of ‘028 obviate the instantly claimed invention. 
US Patent 10881699. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims each present topically applying the composition to skin, use of pH adjusters and the reduction of melanocyte pigmentation and lightening of skin (reducing melanin production).  The alpine rose leaf extracts will contain materials from the alpine rose leaf.   Thus, the claims of ‘699 obviate the instantly claimed invention. 
Advisory Notice to Applicant
	The combined prior art does not motivate dependent claim 27 in view of claim 18.  If applicant imports the limitation of claim 27 into claim 18 and files the appropriate terminal disclaimers, applicant will have an allowable claim.  However, if taking this route, claims 19 and 20 will have to be cancelled as this would result in the same exact claims with limitations as claims 2 and 3 in US 10881699 (statutory type double patenting).  Else, a further limitation would be needed in claim 18 in addition to importing the limitation of claim 27 in order to keep claims 19 and 20.   It was noted that US 10881699 was allowed with the concentration range like found in claim 27 and this claim was more generally to reducing the appearance of hyperpigmented skin by applying the composition to the hyperpigmented skin, but did not include “wherein the hyperpigmented skin is a dark spot on the skin associated with aging or skin having uneven skin tone” from instant claim 18.  
Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARK V STEVENS/
Primary Examiner, Art Unit 1613